Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 16 recites “(vi) a plurality of premix tubes” and “(vi) a diffuser.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the housing" in part (d).  There is insufficient antecedent basis for this limitation in the claim. The applicant could mean “the blower housing,” but it seems more consistent with the specification that the applicant meant “the burner assembly.” For the purpose of examination, “the housing” will be interpreted as –the burner assembly-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 10, 12, 13, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima (US 5460514 A), hereinafter Toyoshima, in view of Kobayashi (US 5387100 A), hereinafter Kobayashi.

Regarding claim 1, Toyoshima discloses a burner assembly, said burner assembly comprising:
(a) a blower housing (“A box-shaped wind box portion 7” column 4, line 36); 
(b) a blower, said blower being adapted to supply air to the burner assembly (“a blower 4 used as an air blasting means for supplying air for combustion” column 4, line 26); 
(c) a blast tube, said blast tube having a longitudinal axis (“burner 1 includes a main burner body 2” column 4, line 25); 

(e) a center tube, said center tube being substantially parallel to the longitudinal axis and being adapted to convey a center tube air and fuel mixture to a center tube burner end opening (“inner cylinder 2a” column 4, line 32); 
(f) a delivery tube, the delivery tube being substantially parallel to the longitudinal axis and being adapted to convey air to a delivery tube burner end opening (“outer cylinder 2b” column 4, line 33); 
(g) a diffuser, said diffuser being disposed in the center tube near the center tube burner end opening (“baffle plate 8 for the inner cylinder” column 5, line 5); 
wherein the center tube air and fuel mixture is fuel rich (“an amount of the primary air supplied to the inner cylinder 2a is extremely reduced. Therefore, combustion is conducted under a fuel -rich condition” column 6, line 19); and wherein the delivery tube air is fuel void (“unburnt fuel and the secondary air can be uniformly mixed, and the residence time of this mixture is shortened. Therefore, a non-luminous flame, the length of which is short, can be formed under the condition of fuel-lean” column 3, line 29).

    PNG
    media_image1.png
    546
    693
    media_image1.png
    Greyscale



However, Kobayashi teaches (f) wherein the delivery tube is a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean (“The second fuel and second oxidant are provided into combustion zone 2 at flowrates such that the ratio of second oxygen to second fuel in stream L is greater than 200 percent of stoichiometric, preferably within the range of from 200 to 1000 percent of stoichiometric. The stoichiometric amount of second oxygen is the amount of second oxygen required to completely combust the second fuel injected into combustion zone 2 to form stream L. High stoichiometric ratios with an oxidant having a high oxygen concentration are particularly preferred because they result in a lower combustion temperature and a lower nitrogen concentration within the combustion reaction resulting in lower NOx formation. In a particularly preferred embodiment of the invention the second oxidant is a fluid having an oxygen concentration of at least 30 volume percent and the ratio of second oxygen to second fuel in stream L exceeds 300 percent of stoichiometric” column 4, line 4).

    PNG
    media_image2.png
    169
    506
    media_image2.png
    Greyscale

In view of Kobayashi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include (f) wherein the delivery tube is a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, 
One would have been motivated to include (f) wherein the delivery tube is a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean because Kobayashi states “the temperature of the combustion in the L stream remains below the level which kinetically favors NOx formation. The subsequent combustion of the remaining oxygen with unburned fuel takes place under conditions of high mixing and dilution because of the separation of the R and L streams and the subsequent intermixture with the presence of combustion reaction products such as products of complete combustion. This mixing and dilution serves to keep localized pockets of high oxygen concentration from occurring within the combustion zone thus serving to ensure that most of the remaining oxygen reacts with unburned fuel at low flame temperatures. The net effect of the invention is efficient combustion within the combustion zone without high NOx generation” (column 5, line 39). Therefore, including the features taught by Kobayashi will promote efficient combustion and reduce NOx.

Regarding claim 3, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1 further comprising a damper (“a damper 5” column 4, line 27).

Regarding claim 4, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1 further comprising a mounting flange (This limitation is directed to the intended use of a flange. Figure 1 shows a flange which is ostensibly a mounting flange, and could be used as such).

Regarding claim 10, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1 wherein the air comprises ambient air (This limitation is directed to the intended use of the blower. The blower of Toyoshima is ostensibly for ambient air, and could be used for such).

Regarding claim 12, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1 wherein the fuel comprises liquid fuel (“a nozzle 3 for injecting liquid fuel” column 4, line 25).

Regarding claim 13, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1 further comprising a nozzle (“a nozzle 3 for injecting liquid fuel” column 4, line 25).

Regarding claims 16 and 19, Toyoshima discloses a method for a burner assembly, said method comprising: 
(a) providing a burner assembly (“A burner 1” column 4, line 25), said burner assembly comprising: 
(i) a blower housing (“A box-shaped wind box portion 7” column 4, line 36); 
(ii) a blower, said blower being adapted to supply air to the burner assembly (“a blower 4 used as an air blasting means for supplying air for combustion” column 4, line 26); 
(iii) a blast tube, said blast tube having a longitudinal axis (“burner 1 includes a main burner body 2” column 4, line 25); 
(iv) a fuel source, said fuel source being adapted to supply fuel to the burner assembly (“a nozzle 3 for injecting liquid fuel” column 4, line 25); 
(v) a center tube, said center tube being substantially parallel to the longitudinal axis and being adapted to convey a center tube air and fuel mixture to a center tube burner end opening (“inner cylinder 2a” column 4, line 32); 
(vi) a delivery tube, the delivery tube being substantially parallel to the longitudinal axis and being adapted to convey air to a delivery tube burner end opening (“outer cylinder 2b” column 4, line 33); 
(vi) a diffuser, said diffuser being disposed in the center tube near the center tube burner end opening (“baffle plate 8 for the inner cylinder” column 5, line 5); 
wherein the center tube air and mixture is fuel rich (“an amount of the primary air supplied to the inner cylinder 2a is extremely reduced. Therefore, combustion is conducted under a fuel -rich condition” column 6, line 19); and wherein the delivery tube air is fuel void (“unburnt fuel and the secondary air can 
(b) burning the center tube air and fuel mixture and the delivery tube air (“an amount of the primary air supplied to the inner cylinder 2a is extremely reduced. Therefore, combustion is conducted under a fuel -rich condition” column 6, line 19).

Toyoshima does not disclose:
(vi) a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean; 
(b) burning the premix tubes air and fuel mixtures, and mixing the center tube air and fuel mixture with the plurality of premix tubes air and fuel mixtures near the plurality of premix tubes burner end opening.

However, Kobayashi teaches (vi) a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean (“The second fuel and second oxidant are provided into combustion zone 2 at flowrates such that the ratio of second oxygen to second fuel in stream L is greater than 200 percent of stoichiometric, preferably within the range of from 200 to 1000 percent of stoichiometric. The stoichiometric amount of second oxygen is the amount of second oxygen required to completely combust the second fuel injected into combustion zone 2 to form stream L. High stoichiometric ratios with an oxidant having a high oxygen concentration are particularly preferred because they result in a lower combustion temperature and a lower nitrogen concentration within the combustion reaction resulting in lower NOx formation. In a particularly preferred embodiment of the invention the second oxidant is a fluid having an oxygen concentration of at least 30 volume percent and the ratio of second oxygen to second fuel in stream L exceeds 300 percent of stoichiometric” column 4, line 4); 


In view of Kobayashi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
(vi) a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean; 
(b) burning the premix tubes air and fuel mixtures, and mixing the center tube air and fuel mixture with the plurality of premix tubes air and fuel mixtures near the plurality of premix tubes burner end opening as is taught in Kobayashi, in the burner assembly disclosed by Toyoshima.
One would have been motivated to include: 
(vi) a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean; 
(b) burning the premix tubes air and fuel mixtures, and mixing the center tube air and fuel mixture with the plurality of premix tubes air and fuel mixtures near the plurality of premix tubes burner end opening because Kobayashi states “the temperature of the combustion in the L stream remains below the level which kinetically favors NOx formation. The subsequent combustion of the remaining oxygen with unburned fuel takes place under conditions of high mixing and dilution because of the separation of the R and L streams and the subsequent intermixture with the presence of combustion reaction products such as products of complete combustion. This mixing and dilution serves to keep localized pockets of high oxygen concentration from occurring within the combustion zone thus serving to ensure that most of the remaining oxygen reacts with unburned fuel at low flame temperatures. The net effect of the invention is 

Regarding claim 17, Toyoshima, as modified by Kobayashi, discloses the method of claim 16 further comprising mixing the center tube air and fuel mixture in the center tube (The fuel and air are supplied to the center tube where mixing will occur).

Regarding claim 18, Toyoshima, as modified by Kobayashi, discloses the method of claim 16 further comprising mixing the plurality of premix tubes air and fuel mixture in each of the plurality of premix tubes (The method has been modified by Kobayashi to supply a lean fuel mixture via a plurality of tubes. Some mixing will occur between the air and the fuel in the tubes).

Regarding claim 20, Toyoshima, as modified by Kobayashi, discloses the method of claim 16 further comprising attaching a burner flame to the diffuser (“flame piloting baffle plate 8” column 5, line 1).

Regarding claim 22, Toyoshima, as modified by Kobayashi, discloses the method of claim 16 wherein the burner assembly further comprises a nozzle (“a nozzle 3 for injecting liquid fuel” column 4, line 25).

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima, in view of Kobayashi, and further in view of Mitchell (US 4047879 A), hereinafter Mitchell.

Regarding claim 2, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1. 

Toyoshima, as modified by Kobayashi, does not explicitly disclose a blower motor (The examiner notes that Toyoshima would almost certainly have a motor for the blower, however a manually operated blower, although not practical, is at least conceivable).

However, Mitchell teaches a blower motor (“The firing tube 30 is mounted on the outlet of an air chamber 36 (FIGS. 1 and 2) of an air fan 38 which is coupled by a clutch-coupling 40 to an electric motor 42”).

    PNG
    media_image3.png
    442
    640
    media_image3.png
    Greyscale

Toyoshima does not disclose a blower motor. However, it is noted that there are a finite number of configurations available to one having ordinary skill in the art for operating a blower of the type disclosed by Toyoshima. In this regard, it is noted that Mitchell teaches a blower motor. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention to provide Toyoshima with a blower motor since it is known to do so and therefore has a reasonable expectation of success (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding claim 8, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1. 



However, Mitchell teaches wherein the assembly comprises a scanner (“A flame sensing device 118, which may be a conventional cadmium sulphide cell, is mounted at the rear end of an open ended tube 120. The tube 120 is mounted in the locating rings 114 and 116. The flame sensing device 118 is connected by electrical cables 122 and 124 extending through a seal 126 to a conventional furnace control unit (not shown) to cut off the electrical power to the whole boiler system in response to detecting that the flame has become extinct” column 7, line 60).

In view of Mitchell’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the assembly comprises a scanner as is taught in Mitchell, in the burner assembly disclosed by Toyoshima.
One would have been motivated to include wherein the assembly comprises a scanner because Mitchell states that the scanner will turn off the system in response to flame extinguishment. Therefore, including the scanner will improve safety and prevent ejection of unburned fuel.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima, in view of Kobayashi, and further in view of Phillips (US 5409373 A), hereinafter Phillips.

Regarding claim 5, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1. 

Toyoshima, as modified by Kobayashi, does not disclose an access cover.

However, Phillips teaches an access cover (“the second compartment cover 82 is lifted to provide access to the burner assembly 20 for service thereof” column 5, line 58). 

    PNG
    media_image4.png
    856
    521
    media_image4.png
    Greyscale

In view of the teachings of Phillips, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include an access cover as is taught in Phillips, in the burner assembly disclosed by Toyoshima.
One would have been motivated to include an access cover because Phillips states that this cover permits service of the burner. Therefore, including the access cover will simplify servicing of the burner of Toyoshima.

Claim 6, 7, 11, 14, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima, in view of Kobayashi, and further in view of Swoboda (DE 3011287 A1), hereinafter Swoboda.

Regarding claims 6 and 7, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1. 

Toyoshima, as modified by Kobayashi, does not disclose a fuel manifold, wherein the fuel manifold comprises a plurality of orifices (The examiner notes that a manifold is a pipe or chamber branching into several openings [Google.com definition], and that the burner assembly has been modified to carry fuel through a plurality of passageways). 

However, Swoboda teaches a fuel manifold (Elements 14-17), wherein the fuel manifold comprises a plurality of orifices (The openings leading to 12 and 13).

    PNG
    media_image5.png
    448
    414
    media_image5.png
    Greyscale

Toyoshima, as modified by Kobayashi, does not disclose a manifold for distributing the fuel in the burner assembly as modified. However, it is noted that there are a finite number of configurations KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Regarding claim 11, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1. 

Toyoshima, as modified by Kobayashi, does not disclose wherein the fuel comprises gaseous fuel.

However, Swoboda teaches wherein the fuel comprises gaseous fuel (“The representation corresponds to an oil burner system, but the invention relates equally to a system for gaseous fuels” paragraph [0008] of the translation).

Toyoshima does not disclose gaseous fuel. Swoboda teaches gaseous fuel. The substitution of one known element (the fuel of Toyoshima) for another (The fuel of Swoboda) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the fuel taught in Swoboda would have yielded predictable results, namely, a fuel for combustion (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 14, Toyoshima discloses a burner assembly, said burner assembly comprising: 
(a) a blower housing (“A box-shaped wind box portion 7” column 4, line 36), 
(b) a blower, said blower being adapted to supply ambient air to the blower housing (“a blower 4 used as an air blasting means for supplying air for combustion” column 4, line 26); 
(c) a blast tube, said blast tube having a longitudinal axis (“burner 1 includes a main burner body 2” column 4, line 25); 

(e) a center tube, said center tube being substantially parallel to the longitudinal axis and being adapted to convey a center tube ambient air and fuel mixture to a center tube burner end opening (“inner cylinder 2a” column 4, line 32); 
(f) a delivery tube, the delivery tube being substantially parallel to the longitudinal axis and being adapted to convey air to a delivery tube burner end opening (“outer cylinder 2b” column 4, line 33);  
(g) a diffuser, said diffuser being disposed in the center tube near the center tube burner end opening (“baffle plate 8 for the inner cylinder” column 5, line 5); 
wherein the center tube ambient air and fuel mixture is fuel rich (“an amount of the primary air supplied to the inner cylinder 2a is extremely reduced. Therefore, combustion is conducted under a fuel -rich condition” column 6, line 19); and wherein the delivery tube air is fuel void (“unburnt fuel and the secondary air can be uniformly mixed, and the residence time of this mixture is shortened. Therefore, a non-luminous flame, the length of which is short, can be formed under the condition of fuel-lean” column 3, line 29).

Toyoshima does not disclose:
(d) wherein the fuel source is a gaseous fuel source;
(f) wherein the delivery tube is a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube ambient air and gaseous fuel mixture to a premix tube burner end opening, wherein the mixture the plurality of premix tubes ambient air and gaseous fuel mixture is gaseous fuel lean.

However, Kobayashi teaches (f) wherein the delivery tube is a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean (“The second fuel and second oxidant are provided into combustion zone 2 at flowrates such that the ratio of second oxygen to second fuel in stream L is greater than 200 

In view of Kobayashi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include (f) wherein the delivery tube is a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean as is taught in Kobayashi, in the burner assembly disclosed by Toyoshima.
One would have been motivated to include (f) wherein the delivery tube is a plurality of premix tubes, each of said plurality of premix tubes being substantially parallel to the longitudinal axis and being adapted to convey a premix tube air and fuel mixture to a premix tube burner end opening, wherein the premix tubes air and fuel mixtures are fuel lean because Kobayashi states “the temperature of the combustion in the L stream remains below the level which kinetically favors NOx formation. The subsequent combustion of the remaining oxygen with unburned fuel takes place under conditions of high mixing and dilution because of the separation of the R and L streams and the subsequent intermixture with the presence of combustion reaction products such as products of complete combustion. This mixing and dilution serves to keep localized pockets of high oxygen concentration from occurring within the combustion zone thus serving to ensure that most of the remaining oxygen reacts with unburned fuel at low flame temperatures. The net effect of the invention is efficient combustion within the combustion zone without high NOx generation” (column 5, line 39). Therefore, including the features taught by Kobayashi will promote efficient combustion and reduce NOx.

Toyoshima, as modified by Kobayashi, does not disclose (d) wherein the fuel source is a gaseous fuel source.

However, Swoboda teaches wherein the fuel comprises gaseous fuel (“The representation corresponds to an oil burner system, but the invention relates equally to a system for gaseous fuels” paragraph [0008] of the translation).

Toyoshima does not disclose gaseous fuel. Swoboda teaches gaseous fuel. The substitution of one known element (the fuel of Toyoshima) for another (The fuel of Swoboda) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the fuel taught in Swoboda would have yielded predictable results, namely, a fuel for combustion (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Regarding claim 15, Toyoshima, as modified by Kobayashi and Swoboda, discloses the burner assembly of claim 14 further comprising a nozzle (3), said nozzle being disposed in the center tube substantially perpendicular to the diffuser (Figure 1).

Regarding claim 21, Toyoshima, as modified by Kobayashi, discloses the method of claim 16. 

Toyoshima, as modified by Kobayashi, does not disclose conveying the fuel to the center tube and the plurality of premix tubes via a manifold (The examiner notes that a manifold is a pipe or chamber branching into several openings [Google.com definition], and that the burner assembly has been modified to carry fuel through a plurality of passageways). 

However, Swoboda teaches conveying the fuel to the primary tube and the auxiliary premix tubes via a manifold (Elements 14-17).

KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima, in view of Kobayashi, and further in view of Johnson (US 2744568 A), hereinafter Johnson.

Regarding claim 9, Toyoshima, as modified by Kobayashi, discloses the burner assembly of claim 1. 

Toyoshima, as modified by Kobayashi, does not disclose wherein the assembly comprises a pilot.

However, Johnson teaches wherein the assembly comprises a pilot (“A gas pilot 28” column 2, line 20). 

    PNG
    media_image6.png
    389
    513
    media_image6.png
    Greyscale

In view of Johnson’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the assembly comprises a pilot as is taught in Johnson, in the burner assembly disclosed by Toyoshima.
One would have been motivated to include wherein the assembly comprises a pilot because a pilot promotes continuous combustion. The main flame may not be extinguished resulting in the ejection of unburned fuel if a supplementary flame is provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hughes (US 6036480 A) “A flame sensor or other means for sensing the presence of a flame also depends vertically from the interior of the housing, through the annular space, and extends into the combustion chamber through an aperture in the deflector plate. The flame sensor shuts off the flow of gas when a flame is not present within the combustion chamber”
Braig (US 11187407 B2) 

    PNG
    media_image7.png
    408
    601
    media_image7.png
    Greyscale

Lelgemann (US 2500787 A)

    PNG
    media_image8.png
    355
    562
    media_image8.png
    Greyscale

Warnecke (US 2865440 A) 

    PNG
    media_image9.png
    397
    466
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    222
    413
    media_image10.png
    Greyscale

Powers (US 2120626 A) “inspection cover 43”

    PNG
    media_image11.png
    316
    658
    media_image11.png
    Greyscale

Scott (US 1640728 A) 

    PNG
    media_image12.png
    380
    683
    media_image12.png
    Greyscale

Haedike (US 2263170 A) “the ratio of fuel to air and the ratio of primary air to secondary air may be quickly and conveniently adjusted”

    PNG
    media_image13.png
    504
    749
    media_image13.png
    Greyscale

Ide (US 2821246 A) 

    PNG
    media_image14.png
    507
    742
    media_image14.png
    Greyscale

Peoples (US 3111979 A) 

    PNG
    media_image15.png
    376
    507
    media_image15.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762